Title: George Tucker to James Madison, 23 July 1833
From: Tucker, George
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Orange C. H.
                                
                                July 23. 1833
                            
                        
                        I send herewith 92 pages of my manuscript for your leisurely inspection—It is far from my wish to subject
                            you to the trouble of criticising it, or even of investigating its accuracy—but I thought that a cursory perusal might
                            enable you to detect gross errors, or to perceive important omissions, & might not be altogether uninteresting.
                            There is not much which will not require retouching as to the style, for much has not been read over, but I propose to
                            give it its last form only as the sheets are sent to the printer—it being not improbable that I shall leave out long
                            passages & insert new ones after I have gone through the whole—I know that I will add a view of the population,
                            resources, manners &c. of Ky. before the revolution by way of introduction, & shall also attempt
                            the portraits of a few of Mr. Jefferson’s contemporaries, as Mr Pendleton, G. Mason &c. But these alterations as
                            well as the division into chapters will be deferred until I am through—If you could make a pencil mark in the margin on
                            any passage on which you would wish to make any remark, that remark may be verbally made to me when I receive the
                            manuscript—I am very sensible of your past kindness to me as well as Mrs. Madison’s, & I beg leave to subscribe
                            myself her & your respectful & obliged humble Servt
                        
                            
                                G. Tucker
                            
                        
                    